Citation Nr: 1007851	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for pituitary adenoma, 
claimed as pituitary tumor, brain tumor, and 
hyperprolactinemia.

2.  Entitlement to a disability rating in excess of 50 
percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1993 to July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Montgomery, Alabama, 
which denied the above claims.

The Board notes that in her September 2004 Appeal To Board Of 
Veterans' Appeals (VA Form 9), the Veteran requested a 
hearing before the Board and simultaneously submitted a 
separate form indicating that she wished to have a Decision 
Review Officer (DRO) hearing.  Following the hearing, in her 
November 2006 VA Form 9 for which she did not specify the 
issue being appealed, she again indicated that she desired a 
hearing before the Board and noted that she was awaiting a 
local hearing date but preferred a hearing in Washington, 
D.C.  

The Board sent the Veteran a letter in December 2009 
requesting clarification of the type and place of hearing 
that she desired.  She was informed that if she did not 
respond within 30 days that the Board would assume she did 
not wish to have a hearing.  To date, the Veteran has not 
responded.  Accordingly, the Board shall proceed with the 
adjudication of this appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a 
pituitary tumor is related to service.

2.  For the entire time on appeal, the Veteran's migraine 
headaches have not caused her to be hospitalized or impeded 
her employment such that the schedular criteria are 
inadequate for rating.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a pituitary 
adenoma, claimed as pituitary tumor, brain tumor, and 
hyperprolactinemia, have been met.  38 U.S.C.A. §§ 1110, 
5103, 5107(b) (West 2002 & Supp, 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The criteria for a disability rating in excess of 50 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the Veteran's claim for service connection of a 
pituitary tumor, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Regarding the Veteran's claim for an increased rating for her 
service-connected migraine headaches, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in April 2006, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the she had actual knowledge of the 
rating element of the claim.  In addition, she was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006 and April 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated private treatment records with 
the file and obtained a VA examination in April 2006.  
Further, the Veteran was provided an opportunity to set forth 
her contentions during the hearing before the RO in August 
2006.   

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that her current 
pituitary disorder manifested with migraine headaches in 
service, and that she has continued to experience symptoms 
associated with the pituitary tumor since service.  Service 
treatment records reflect numerous complaints of, and 
treatment for, migraine headaches, among other issues, during 
her period of active service. 

	Post-service treatment records reflect a diagnosis of 
hyperprolactinemia and rule out pituitary tumor, in May 1999.  
The evidence also includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  She has indicated that she has experienced migraine 
headaches, among other symptoms, since service.  In this 
case, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, both competent 
and credible.

Having carefully considered the competent medical evidence of 
record, the Board also finds that the medical evidence is, at 
the very least, in equipoise.  Weighing in favor of the 
Veteran's claim is a December 2002 VA examination report 
which concluded that the Veteran's service-connected 
migraines, which were manifest in service, were more likely 
than not related to her pituitary tumor.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's history, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.

Weighing against her claim is a March 2003 VA opinion which 
indicated that her pituitary tumor was not related to 
service.  The VA physician, however, did not reconcile the 
relationship between the in-service migraines and post-
service migraines which the Veteran reported led to an MRI 
and discovery of the pituitary tumor, nor did the examiner 
consider the December 2002 examination report which related 
her migraines to her tumor.  An April 2006 VA neurological 
examination report did not include a nexus opinion regarding 
her pituitary tumor.  As such, the Board places less 
probative value on the March 2003 and April 2006 opinions.

That said, the Board finds no adequate basis to reject the 
medical opinion of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998).  While further inquiry 
could be undertaken with a view towards development of the 
claim so as to obtain an additional medical opinion, under 
the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Accordingly, the Board finds the evidence in equipoise and 
resolves doubt in the Veteran's favor.  As such, service 
connection for pituitary adenoma is granted.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

During the course of this appeal, the Veteran underwent a VA 
examination in April 2006.  As an initial matter, the Board 
finds that the VA examination is adequate for rating 
purposes.  Specifically, the examiner obtained a history from 
the Veteran and conducted a thorough examination.  There is 
no indication that the examiner was not fully aware of her 
past medical history or that he misstated any relevant facts.  
Therefore, the Board will proceed to adjudicate the claim now 
on appeal.

Historically, the Veteran was assigned a 10 percent rating 
for migraines in December 1997.  In September 2004, she 
requested an increased rating.  Initially, her request was 
denied, and the Veteran filed a notice of disagreement and VA 
Form 9.  During the pendency of this appeal, the disability 
rating was increased to the maximum allowable schedular 
amount of 50 percent, effective September 2004, the date of 
her claim for an increase.  There is no other applicable 
diagnostic code provision that would provide the Veteran with 
a schedular disability rating greater than 50 percent for her 
service-connected migraine headaches.

As such, the Board will considered whether referral for an 
extraschedular disability rating is warranted in an effort to 
obtain a disability rating higher than the currently assigned 
50 percent.  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular rating when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that although the 
Veteran has visited the emergency room on multiple occasions, 
she has not been hospitalized for her migraines.  
Additionally, she has reported that she continues to work 
despite her disability.  Moreover, the rating criteria 
reasonably describe her disability level and symptomatology, 
and specifically contemplate "severe economic 
inadaptability."   Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  Thus, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 (2009) is not warranted.


ORDER

Service connection for pituitary adenoma, claimed as 
pituitary tumor, brain tumor, and hyperprolactinemia is 
granted.  

A disability rating in excess of 50 percent for migraine 
headaches is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


